Exhibit 10.1

 

EXECUTION VERSION

 

EXECUTIVE SEVERANCE AND RELEASE AGREEMENT

 

This Executive Severance and Release Agreement (the “Agreement”) is entered into
by and among Atlantic Power Holdings, Inc. (“Atlantic Holdings” or the
“Company”), Atlantic Power Corporation (“Atlantic Power”), and Edward C. Hall
(the “Executive”) (collectively, the “Parties”).

 

WHEREAS, Atlantic Holdings, a Delaware corporation, is a wholly-owned subsidiary
of Atlantic Power, a corporation continued under the laws of the Province of
British Columbia, Canada;

 

WHEREAS, the Executive has been employed as the Executive Vice President — Chief
Operating Officer of Atlantic Power and Vice President of the Company;

 

WHEREAS, the Parties entered into an Executive Employment Agreement effective as
of April 15, 2013, as amended by the Addendum to Executive Employment Agreement
effective August 30, 2013 (together, the “Employment Agreement”);

 

WHEREAS, on February 3, 2015 (the “Separation Date”), the Parties mutually
agreed that the Executive would step down as Executive Vice President — Chief
Operating Officer of Atlantic Power and Vice President of the Company, as of the
Separation Date, and Executive is hereby resigning from any and all other
officer and director positions with the Company and any affiliate, including
Atlantic Power;

 

WHEREAS, in the interest of an amicable departure and in recognition of the
Executive’s substantial services and contributions to the Company, the Company
shall treat the Executive’s separation from employment as an event entitling
Executive to the severance benefits set forth in Section 7(a)(A-E) of the
Employment Agreement (the “Section 7(a) severance benefits”), subject to the
terms and conditions therein and herein; and

 

WHEREAS, in exchange for, among other things, the Executive entering into and
complying with this Agreement, the Company shall provide the Executive with the
Section 7(a) severance benefits as well as certain additional severance benefits
described in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
agree as follows:

 

--------------------------------------------------------------------------------


 

1.              Separation from Employment, Director and Officer Positions of
the Company and its Affiliates.  The Executive’s separation from employment with
the Company and Atlantic Power was effective as of the Separation Date and the
Executive ceased all duties and responsibilities in respect of such employment,
except as referenced in this Agreement, with the Company and any Company
affiliate as of such date.  As of the Effective Date (as defined below), the
Executive also hereby resigns from any and all other officer and all director
positions with the Company or any Company affiliate, including Atlantic Power,
and will cease all related duties and responsibilities, except as referenced in
this Agreement, with the Company and any Company affiliate.  The Executive
hereby irrevocably appoints the Company to be his attorney-in-fact to execute
any documents and do anything in his name to effect the Executive’s ceasing to
serve as an officer or director of the Company and any affiliate, including
Atlantic Power, should he fail to promptly submit his resignation on the
Effective Date or execute any documents requested by the Company or any Company
affiliate to effectuate the Executive’s resignation from any and all officer and
director positions.  A written notification signed by a director or duly
authorized officer of the Company or Atlantic Power that any instrument,
document or act falls within the authority conferred by this subsection will be
conclusive evidence that it does so.  The Company will prepare any documents,
pay any filing fees, and bear any other expenses related to this section.

 

2.              Severance Benefits.  Provided the Executive executes this
Agreement by February 13, 2015 and complies with the terms and conditions
herein, the Company will provide him with the following severance benefits (the
“Severance Benefits”):

 

a.              The Section 7(a) severance benefits paid at the time and in the
manner set forth in the Employment Agreement, with the Effective Date treated as
the Executive’s date of termination for purposes of the Section 7(a) severance
benefits.  The Parties hereby agree

 

2

--------------------------------------------------------------------------------


 

that the amount due under Section 7(a)(B) of the Employment Agreement shall be
$1,284,333;

 

b.              An additional cash payment of $106,250 (an amount equivalent to
three (3) months of the Executive’s last current base salary), less all
applicable taxes and withholdings paid to the Executive on the thirtieth (30th)
day following the Effective Date;

 

c.               Employee benefits, as set forth in Section 7(a)(C) of the
Employment Agreement, for an additional three (3) months beyond the period set
forth in Section 7(a)(C) of the Employment Agreement and incorporated herein at
Section 2(a), provided, however, that if for any reason any such benefits or
their equivalent cannot be provided through the Company’s group or other plans,
the Company shall reimburse the Executive for the reasonable cost of obtaining
equivalent benefits within fifteen (15) days of the Executive’s submission of
documentation establishing such cost; and

 

d.              An additional cash payment of $375,000 (an amount equivalent to
the 2014 performance year LTIP award), less all applicable taxes and
withholdings paid to the Executive on the thirtieth (30th) day following the
Effective Date.

 

e.               The Company will reimburse Executive for legal fees he expends
in connection with this Agreement in an amount up to $5,000.

 

The payment and provision of the Severance Benefits shall be subject to the
terms and conditions of Section 11 of the Employment Agreement.

 

3.              Release by Executive.

 

a.              In consideration of the Severance Benefits, the Executive hereby
releases, remises, discharges, and acquits Atlantic Power and all of its
subsidiaries, affiliates (including the

 

3

--------------------------------------------------------------------------------


 

Company), successors, and assigns, and their respective past, present, and
future officers, directors, shareholders, members, partners, agents, employees,
and attorneys (collectively, the “Released Parties”), jointly and severally, of
and from any and all claims, charges, demands, causes of action, obligations,
damages, or liabilities or claims under any contract (including the Employment
Agreement except as expressly provided herein), known or unknown (the “Executive
Claims”), which the Executive or the Executive’s heirs, successors or assigns
have, ever had, or may now have against any of the Released Parties, arising
from, connected with, or related to any event that has happened, developed, or
occurred, or any state of facts existing, up to and including the date of the
Executive’s execution of this Agreement.  Without limiting the generality of the
foregoing, the Executive specifically releases the Released Parties from all
Executive Claims that could have been asserted as a result of Executive’s
employment with the Company, separation from employment, or other status with
Atlantic Power or the Company, including but not limited to Executive Claims
conferred by or arising under any federal, state, local, and/or municipal law,
including but not limited to the Americans with Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, Title VII of the United States Civil
Rights Act of 1964, 42 U.S.C. § 1981, the Worker Adjustment and Retraining
Notification Act, the Rehabilitation Act, the Massachusetts Fair Employment
Practices Act (“MFEPA”), the Massachusetts Equal Rights Law, and the
Massachusetts Wage Act, M.G.L.c. 149, §§148 and 150 (including Executive Claims
for compensation, salary, wages, bonuses, commission, multiple damages, or
attorneys’ fees) and Executive Claims for any form of relief, no matter how
denominated, including any claims for injunctive relief, additional
compensation, wages, or benefits (including front pay and back pay),
compensatory or consequential damages, liquidated or punitive damages,
attorneys’ fees, employment, re-employment, or future employment in any
capacity, provided, however, that this Agreement shall not act to release, and
shall not apply to (1)

 

4

--------------------------------------------------------------------------------


 

all continuing obligations of Atlantic Power or its affiliates, including the
Company, under Section 2 of this Agreement, (2) all rights in the nature of
indemnification and rights to continued coverage under directors’ and officers’
insurance policies (including tail policies) which the Executive may have with
respect to claims against the Executive relating to or arising out of his
employment with Atlantic Power or its affiliates (including the Company),
including rights under Section 5 of the Employment Agreement (entitled
“Indemnification”) and any Indemnity Agreement between Atlantic Power and the
Company and the Executive, all of which survive the Executive’s termination of
employment; (3) any vested benefit to which the Executive is entitled under any
tax qualified pension plan of Atlantic Power or its affiliates, including the
Company; or (4) COBRA continuation coverage benefits or any other similar
benefits required to be provided by statute or the Employment Agreement.

 

b.              The Executive agrees that he will not file or permit to be filed
on the Executive’s behalf any Executive Claim against any of the Released
Parties involving any matter occurring up to and including the date of the
Executive’s execution of this Agreement, except with respect to those
obligations, rights, and benefits that are excepted and excluded from the scope
of the foregoing release.  Notwithstanding any other provision of this
Agreement, this Agreement is not intended to interfere with the Executive’s
right to file a charge with the Equal Employment Opportunity Commission or any
state human rights commission in connection with any claim he believes he may
have against Atlantic Power or its affiliates (including the Company), or to bar
or prohibit contact with or participation in any proceeding before a federal or
state administrative agency, provided however, that by executing this Agreement,
the Executive hereby waives the right to recover monetary damages or personal
relief with respect to any such charge or proceeding.

 

5

--------------------------------------------------------------------------------


 

4.              Release by the Company and Atlantic Power.  The Company,
Atlantic Power and their affiliates hereby release, remise, discharge, and
acquit the Executive of and from any and all claims, charges, demands, causes of
action, obligations, damages, or liabilities or claims under any contract
(including the Employment Agreement, except as expressly provided herein), known
or unknown (the “Company and Atlantic Power Claims”), which the Company,
Atlantic Power or their affiliates have, ever had, or may now have against the
Executive arising from, connected with, or related to any event that has
happened, developed, or occurred, or any state of facts existing, up to and
including the date of the Company and Atlantic Power’s execution of this
Agreement.   This release includes, without implication of limitation, the
complete waiver and release of all Company and Atlantic Power Claims arising in
connection with Executive’s employment with and/or service as an officer and/or
director of the Company and Atlantic Power and their affiliates, or Executive’s
separation from employment with and/or service as an officer and/or director of
the Company and Atlantic Power and their affiliates; provided, however, that
notwithstanding the foregoing, the Company, Atlantic Power and their affiliates
do not release Executive from any Company and Atlantic Power Claims based on any
acts and/or omissions that satisfy the elements of a criminal offense or claims
arising out of any intentional misconduct by Executive that resulted in injury
to the Company, Atlantic Power or their affiliates (provided that the Company
and Atlantic Power hereby represent that they know of no such Company and
Atlantic Power Claims), nor do the Company or Atlantic Power release Executive
with respect to the recoupment rights set forth in Section 19 of the Employment
Agreement.

 

5.              Continuing Obligations.  The Executive acknowledges and
reaffirms each of the following obligations: (a) his confidentiality obligations
under Section 8 of the Employment Agreement, which remain in full force and
effect; (b) his non-solicitation obligations under Section 9(b) of the
Employment Agreement; and (c) his recoupment obligations under Section 19 of the
Employment Agreement.  The Parties agree that the Executive’s obligations under
Section 9(a) of the

 

6

--------------------------------------------------------------------------------


 

Employment Agreement shall not be applicable and that instead (i) for six (6)
months following the Separation Date, Executive shall not divert or otherwise
appropriate, directly or indirectly, alone or with others, any project
acquisition, development and/or construction opportunities that the Company
considered within the nine (9) month period immediately preceding the Separation
Date and (ii) Executive shall not be employed by any public or private company
that, within six (6) months of the Separation Date, undertakes any transaction
which would constitute a “change in control” as defined in paragraph 6(b) of the
Employment Agreement with respect to Atlantic Power or Atlantic Holdings.

 

6.              Return of Company Property.  The Executive agrees to return to
the Company or the applicable Company affiliate, all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, USB storage devices, cellular
phones, tablets, etc.), Company or Company affiliate identification, Company or
Company affiliate vehicles and any other Company-owned or Company
affiliate-owned property in Executive’s possession or control and to leave
intact all electronic Company and Company affiliate documents, including but not
limited to, those that Executive developed or helped to develop during his
employment and/or his role as an officer or director of the Company or any
Company affiliate; provided, however, that the Executive may keep any computer,
wireless handheld device, cellular telephone or tablet provided by the Company
so long as the Executive provides such computer, device, telephone or tablet to
the Company within one month of the Effective Date to enable the Company to
delete any and all information related to the Company and its affiliates from
such item.  The Executive further agrees to cancel within 30 days of the
Effective Date, all accounts for his benefit, if any, in the Company’s or any
Company affiliate’s name, including but not limited to, credit cards, telephone
charge cards, cellular phone, wireless data or internet accounts, and/or and
computer accounts; provided that the Executive shall promptly reimburse the
Company for any personal use of Company credit cards, telephone charge

 

7

--------------------------------------------------------------------------------


 

cards or other accounts following the Separation Date.

 

7.              Final Compensation; Expense Reimbursement.  On the Company’s
next regular payroll date following the Separation Date, the Company shall pay
Executive his accrued but unpaid base salary and any accrued but unused vacation
based on Executive’s employment through the Separation Date.  The Executive
shall be entitled to be reimbursed for his reasonable business expenses incurred
prior to the Separation Date in connection with his employment, subject to the
Company’s policies and procedures with respect to expense reimbursement, and
provided that Executive submits documentation for any open expenses within
thirty (30) days of the Separation Date.  Consistent with Company policy, any
outstanding expenses will be reimbursed to Executive by the next payroll date
after submission.

 

8.              Non-Disparagement.  The Executive understands and agrees that,
to the extent permitted by law, he shall not make any false, disparaging,
derogatory or defamatory statements to any person or entity, including, but not
limited to, any media outlet, industry group, financial institution or current
or former officer, employee, board member, consultant, client or customer of the
Company or any Company affiliate regarding the Company or any of the other
Released Parties, or regarding the Company’s or Atlantic Power’s business
affairs, business prospects, or financial condition.  The Company and Atlantic
Power will instruct all current officers and directors to refrain from making
any false, disparaging or derogatory statements to any person or entity,
including, but not limited to, any media outlet, industry group, financial
institution or current or former officer, employee, board member, consultant,
client or customer of the Company or any Company affiliate about Executive.

 

9.              Cooperation.  The Executive agrees to cooperate with the Company
or any Company affiliate, including Atlantic Power, in the investigation,
defense or prosecution of any claims or actions now in existence or that may be
brought in the future against or on behalf of the Company or any

 

8

--------------------------------------------------------------------------------


 

Company affiliate that involve matters relating to the Executive’s role as a
director, officer, or employee of the Company or any Company affiliate,
including Atlantic Power.  The Executive’s cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with the Company’s counsel to prepare for discovery or any mediation,
arbitration, trial, administrative hearing or other proceeding or to act as a
witness when reasonably requested by the Company or any Company affiliate at
mutually agreeable times and at locations mutually convenient to the Parties. 
The Executive shall be entitled to receive a prompt reimbursement of all
reasonable expenses incurred by the Executive in cooperating hereunder including
expenses related to travel and other expenses while away from home.  The Company
shall reimburse such expenses subject to Company’s expense reimbursement policy
and further subject to the terms set forth in Section 11(d) of the Employment
Agreement.

 

10.       Amendment.  This Agreement shall be binding upon the Parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by duly authorized representatives of the Parties
hereto.  This Agreement is binding upon and shall inure to the benefit of the
Parties and their respective agents, assigns, heirs, executors, successors and
administrators.

 

11.       Waiver of Rights.  No delay or omission by Atlantic Power or Atlantic
Holdings in exercising any right under this Agreement shall operate as a waiver
of that or any other right.  A waiver or consent given by Atlantic Power or
Atlantic Holdings on any one occasion shall be effective only in that instance
and shall not be construed as a bar or waiver of any right on any other
occasion.

 

12.       Validity.  Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

 

9

--------------------------------------------------------------------------------


 

13.       Acknowledgements.  The Executive acknowledges that he has been given a
reasonable period of time to consider this Agreement and that the Company and
Atlantic Power are hereby advising the Executive to consult with an attorney of
his own choosing prior to signing this Agreement.  The Executive understands and
agrees that he will not be entitled to receive the Severance Benefits if he
fails to timely execute this Agreement.

 

14.       Voluntary Assent.  The Executive affirms that no other promises or
agreements of any kind have been made to or with the Executive by any person or
entity whatsoever to cause him to sign this Agreement, and that he fully
understands the meaning and intent of this Agreement.  The Executive states and
represents that he has had an opportunity to fully discuss and review the terms
of this Agreement with an attorney.  The Executive further states and represents
that he has carefully read this Agreement, understands the contents herein,
freely and voluntarily assents to all of the terms and conditions hereof, and
signs his name of his own free act.

 

15.       Applicable Law.  This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts without regard to conflict of laws provisions. 
The Parties hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in the Commonwealth of Massachusetts (which
courts, for purposes of this Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement or the subject matter hereof.

 

16.       Tax Acknowledgement.  In connection with the payments and
consideration provided to the Executive pursuant to this Agreement, the Company
will withhold and remit to the tax authorities the amounts required under
applicable law, and the Executive shall be responsible for all applicable taxes
with respect to such payments and consideration under applicable law.  The
Executive acknowledges that he is not relying upon the advice or representation
of the Company

 

10

--------------------------------------------------------------------------------


 

or Atlantic Power with respect to the tax treatment of any of the payments or
benefits set forth in Paragraph 2 of this Agreement or otherwise.

 

17.       Entire Agreement.  This Agreement contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to the
Executive’s severance benefits and the settlement of claims against the Company
and Atlantic Power and cancels all previous oral and written negotiations,
agreements, commitments and writings in connection therewith.  The Executive
hereby acknowledges that the payments, benefits, and rights set forth in this
Agreement are the exclusive payments, benefits, and rights due to Executive in
connection with his separation from employment with the Company.

 

18.       Recital Paragraphs.  The recital paragraphs at the beginning of this
Agreement are incorporated by reference as if fully set forth herein.

 

19.       Execution.  This Agreement may be executed by facsimile or electronic
mail and in two (2) or more signature counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have freely and voluntarily entered into this
Agreement effective as of the date set forth below (the “Effective Date”).

 

 

 

 

 

ATLANTIC POWER HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

Date:

February 12, 2015

 

 

By:

/s/ Terrence Ronan

 

 

 

 

Name: Terrence Ronan

 

 

 

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

ATLANTIC POWER CORPORATION

 

 

 

 

 

 

 

 

 

 

Date:

February 12, 2015

 

 

By:

/s/ Terrence Ronan

 

 

 

 

Name: Terrence Ronan

 

 

 

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

EDWARD C. HALL

 

 

 

 

 

 

 

 

 

 

Date:

February 12, 2015

 

 

/s/ Edward C. Hall

 

12

--------------------------------------------------------------------------------

 